Order entered July 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00670-CV

                   LOYDS OF DALLAS ENTERPRISES, LLC, Appellant

                                                V.

                                TAMMY JENNINGS, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-09018

                                           ORDER
       We GRANT appellee’s June 30, 2015 motion for an extension of time to file a brief.

Appellee shall file a brief by AUGUST 3, 2015. We caution appellee that no further extension

of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE